Name: Council Regulation (EEC) No 3125/92 of 26 October 1992 on the arrangements applicable to the importation into the Community of sheepmeat and goatmeat products originating in Bosnia-Herzegovina, Croatia, Slovenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  political geography;  political framework;  trade policy
 Date Published: nan

 30.10.1992 EN Official Journal of the European Communities L 313/3 COUNCIL REGULATION (EEC) No 3125/92 of 26 October 1992 on the arrangements applicable to the importation into the Community of sheepmeat and goatmeat products originating in Bosnia-Herzegovina, Croatia, Slovenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the normal and balanced administration of the Agreement in the form of an exchange of letters between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade in the sheepmeat and goatmeat sector (1), which entered into force on 1 January 1981 hereafter referred to as the 1981 Agreement, as adjusted by the 1990 Agreement (2) which entered into force on 1 January 1989, has proved to be impossible on account of the changes which have taken place since 1991 in that Republic; whereas the creation of new Republics, some of which are recognized by the Community, has given rise to exceptional circumstances justifying a change in the conditions under which the 1981 Agreement is administered; Whereas, in order to avoid, in the case of certain new Republics, a disruption of the pattern of trade which has traditionally existed under the 1981 Agreement, it would be appropriate, while maintaining the substance of the Agreement, to suspend its system of administration and provide, on a temporary basis, for the exclusive administration of the agreed arrangements by the Community; whereas in this respect the issue of an import licence should no longer be conditional on the submission of a Yugoslav export licence and steps should be taken to ensure the fair distribution of the quantities agreed among the various Republics; Whereas, in order to ensure this fair distribution of imports among the Republics in question, rules should be laid down for checking the origin of the products imported; Whereas this Regulation is without prejudice to Council Regulation (EEC) No 1432/92 of 1 June 1992 prohibiting trade between the European Economic Community and the Republics of Serbia and Montenegro (3); Whereas this Regulation is without prejudice to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (4), HAS ADOPTED THIS REGULATION: Article 1 The administration of the import arrangements laid down in points 9 and 10 of the 1981 Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade in the sheepmeat and goatmeat sector and in points 2 and 3 of the 1990 Adjustment Agreement is hereby suspended and replaced by the arrangements laid down in this Regulation. Article 2 1. In order to comply with the 1981 Agreement and in particular the quantities specified therein, the importation of any of the products specified in the said Agreement shall be conditional on the submission of an import licence as provided for in Article 15 of Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (5), The issue of such licence shall be conditional on the provision of a security as a guarantee that importation will be effected during the period of validity of the licence. The security shall be wholly or partially forfeit if the operation is not carried out, or is only partially carried out, within that time limit. 2. Applications for an import licence shall be accompanied by a document setting out the name of the Republic in which the products concerned originate. 3. Upon issue of import licences for the products referred to in the 1981 Agreement, care must be taken to ensure a fair distribution of the licences among the various Republics, paying particular attention to the distribution of production among those Republics. 4. For as long as the ban introduced by Regulation (EEC) No 1432/92 remains in place, applications for import licences for products originating in Serbia or Montenegro shall be refused. Article 3 1. Detailed rules for the application of this Regulation shall be adopted by the Commission in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 3013/89. 2. The detailed rules shall concern in particular: (a) the issue of import licences on the basis of the criterion referred to in Article 2 (3) and, where necessary, the adoption or rules on the origin of the products concerned; (b) the suspension for the remainder of the year of imports originating in the various Republics if during that period:  the imports originating in the various Republics exceed the quantities referred to in the 1981 Agreement, or  the monitoring imports from one of those Republics exceed the quantities arising from the fair distribution referred to in Article 2 (3); (c) the monitoring, on the basis of the monthly price average, of the prices at which lamb carcases and live animals originating in the Republics referred to in this Regulation are imported into each Member State; (d) the guarantees of origin to be given by the various Republics before application for import licences, referred to in Article 2 (2), can be made; (e) the determination of the measures to be taken, if necessary, in cases where a drop in the prices for lamb carcases and/or live animals imported from the Republics is observed in a Member State and is indicative of a problem; (f) the temporary measures necessary to facilitate the introduction of the import arrangements provided for in this Regulation. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 26 October 1992. For the Council The President J. GUMMER (1) OJ No L 137, 23. 5. 1981, p. 29. (2) OJ No L 95, 12. 4. 1990, p. 1. (3) OJ No L 151, 3. 6. 1992, p. 4. (4) OJ No L 302, 31. 12. 1972, p. 28, as last amended by Directive 89/227/EEC (OJ No L 93, 6. 4. 1989, p. 25). (5) OJ No L 289, 7. 10. 1989, p. 1. Last amended by Regulation (EEC) No 2069/92 (OJ No L 215, 30. 7. 1992, p. 59).